FILED
                              NOT FOR PUBLICATION                           APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MAINOR AMILCAR MARROQUIN;                         No. 09-70850
OFELIA MARROQUIN-PINEDA,
                                                  Agency Nos. A072-544-152
               Petitioners,                                   A098-005-176

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Mainor Amilcar Marroquin and Ofelia Marroquin-Pineda, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of deportation and removal, and relief under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for substantial evidence factual findings, Sowe v.

Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008), and deny the petition for review.

      The record does not compel the conclusion that the death threats Marroquin

experienced, even considered cumulatively, amounted to persecution. See Lim v.

INS, 224 F.3d 929, 936-37 (9th Cir. 2000) (unfulfilled threats, without more, do

not generally constitute persecution). Therefore, petitioners’ humanitarian asylum

claim fails. See 8 C.F.R. § 1208.13(b)(1)(iii). In addition, substantial evidence

supports the agency’s finding that, even if Marroquin established past persecution,

the record reflects country conditions in Guatemala have changed such that

petitioners no longer have a well-founded fear of future persecution by the

Guatemalan army or guerrillas. See Sowe, 538 F.3d at 1286-87. Accordingly,

petitioners’ asylum and withholding of deportation and removal claims fail.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

based on changed country conditions. See id, at 1288-89.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70850